 EXHIBIT 10.17

 

 

CREDIT FACILITY RENEWAL AGREEMENT

 

 

THIS CREDIT FACILITY RENEWAL AGREEMENT is executed as of April 26, 2018, by
NEWBEVCO, INC., a Delaware corporation (the “Borrower”), and the remaining
entities signing below (collectively, the “Guarantors”) in favor of FIFTH THIRD
BANK, an Ohio banking corporation (the “Bank”).

 

WITNESSETH:

 

WHEREAS, the Borrower obtained a credit facility (the “Loan”) from the Bank in
the original principal amount of Twenty Five Million and 00/100 Dollars
($25,000,000.00) pursuant to that certain Credit Agreement between the Borrower
and the Bank dated as of June 18, 2015 (the “Credit Agreement”); and

 

WHEREAS, the credit facility was subject to the guaranty of each of the
Guarantors pursuant to that certain Continuing and Unconditional Guaranty from
the Guarantors in favor of the Bank dated as of June 18, 2015 (the “Guaranty”);
and

 

WHEREAS, to induce the Bank to renew the Loan, the Borrower and the Guarantors
agree to reaffirm all of their respective obligations to the Bank pursuant to
the Credit Agreement, the Guaranty and all other documents they executed in
connection with the Loan and the renewal (collectively, the “Loan Documents”).

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Borrower and the
Guarantors agree as follows:

 

1.     The definition of “Termination Date” in the Credit Agreement is amended
to June 18, 2021.

 

2.     Except as set forth herein, all terms and conditions set forth in the
Loan Documents shall continue to apply to the Loan, as renewed, and shall be for
the benefit of the Bank. More specifically and without limiting the effect of
the foregoing, the Borrower and the Guarantors acknowledge and agree that their
respective representations, warranties, covenants and obligations contained
within the Loan Documents shall remain representations, warranties, covenants
and obligations of them and shall be deemed to be made as of the date of this
Agreement, in addition to the dates on which they were previously made to the
Bank.

 

3.     The Borrower and the Guarantors hereby release and discharge the Bank and
its successors, assigns, officers, managers, directors, shareholders, employees
and agents (collectively, the “Bank Parties”) and do hereby jointly and
severally indemnify and hold harmless the Bank Parties from any and all claims,
counterclaims, demands, damages, debts, agreements, covenants, suits, contracts,
obligations, liabilities, accounts, offsets, rights, actions and causes of
action of any nature whatsoever, including, without limitation, all claims,
demands, and causes of action for contribution and indemnity, whether arising at
law or in equity (including, without limitation, claims of fraud, duress,
mistake, tortious interference or usury), whether presently possessed or
possessed in the future, whether known or unknown, whether liability be direct
or indirect, liquidated or unliquidated, whether presently accrued or to accrue
hereafter, whether or not heretofore asserted, for or because of or as a result
of any act, omission, communication, transaction, occurrence, representation,
promise, damage, breach of contract, fraud, violation of any statute or law,
commission of any tort, or any other matter whatsoever or thing done, omitted or
suffered to be done by the Bank Parties which have occurred in whole or in part,
or were initiated at any time up to and through the execution of this
Reaffirmation of Obligations. In addition, the Borrower and the Guarantors
hereby acknowledge, confirm and warrant to the Bank that, as of the date hereof,
none of the Borrower or any of the Guarantors has any defense, right of set-off,
claim or counterclaim against the Bank under, arising out of, or in any manner
connected with the Loan, the Loan Documents, any collateral pledged to the Bank
in connection with the Loan, or against any of the indebtedness evidenced or
secured thereby or under any other documents executed in connection therewith or
relating thereto, any and all of which the Borrower and the Guarantors hereby
expressly waive.

 

 

--------------------------------------------------------------------------------

 

 

4.     The Borrower shall pay the legal fees and costs of Frank, Weinberg &
Black, P.L., the Bank’s counsel, in connection with the renewal of the Loan. The
Borrower and the Guarantors acknowledge that the legal services performed by
Frank, Weinberg & Black, P.L. in connection with the renewal of the Loan are
being performed on behalf of the Bank and not the Borrower or any of the
Guarantors. Such services are being paid for by the Borrower as part of the loan
renewal costs as reflected on the Closing Statement.

 

5.     THE BORROWER AND THE GUARANTORS HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THE REAFFIRMATION
OF OBLIGATIONS, THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR DOCUMENT EXECUTED
IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THE BORROWER AND THE GUARANTORS
ACKNOWLEDGE THAT THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT TO THE BANK TO
GRANT PERMISSION FOR THE RENEWAL.

 

The undersigned have caused this Reaffirmation of Obligations to be duly
executed and delivered on the day and year first above written.

 

Newbevco, Inc., a Delaware corporation

Bevco Sales, Inc., a Delaware corporation

Big Shot Beverages, Inc., a Delaware corporation

Everfresh Beverages, Inc., a Delaware corporation

Faygo Beverages, Inc., a Michigan corporation

Faygo Sales Company, a Texas corporation

National Beverage Vending Company, a Delaware corporation

National Productions, Inc., a Delaware corporation

National Retail Brands, Inc., a Delaware corporation

Paco, Inc., a Delaware corporation

Shasta Beverages, Inc., a Delaware corporation

Shasta Beverages International, Inc., a Delaware corporation

Shasta Midwest, Inc., a Delaware corporation

Shasta Sales, Inc., a Delaware corporation

Shasta SW Inc., a Delaware corporation

Shasta Sweetener Corp., a Delaware corporation

Shasta West, Inc., a Delaware corporation

 

 

By:/s/ George Bracken                          

     George Bracken, Vice President

 

2